Matter of Simmons v Lieb (2017 NY Slip Op 08618)





Matter of Simmons v Lieb


2017 NY Slip Op 08618


Decided on December 7, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 7, 2017

Manzanet-Daniels, J.P., Mazzarelli, Kapnick, Webber, JJ.


5172 662/15 -4774] 120/17

[*1]In re Brandi Simmons, Petitioner,	
vHon. Judith Lieb, etc., et al., Respondents.


Brandi Simmons, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York (Alissa S. Wright of counsel), for Hon. Judith Lieb, respondent.
Darcel D. Clark, District Attorney, Bronx (Nicole Neckles
of counsel), for Darcel D. Clark, respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 7, 2017
CLERK